

 
EXHIBIT 10.10
 


 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into as of this 16th day of
April, 2007, by and between COMMEMORATIVE BRANDS, INC. and any successors
thereto (collectively referred to as the “Company”) and Kris Radhakrishnan
(“Executive”).
 
The parties hereby agree as follows:
 
1.  Employment. Executive will serve the Company in the position of Chief
Financial Officer of American Achievement Corporation, its Parents and its
Subsidiaries and will perform such duties as from time to time shall be
determined by the Board of Directors of the Company, and will perform,
faithfully and diligently, the services and functions performed and will carry
out the functions of his office and furnish his best advice, information,
judgment and knowledge with respect to the business of the Company. Executive
agrees to perform such duties as hereinabove described and to devote full-time
attention and energy to the business of the Company. Executive will not, during
the term of employment under this Agreement, engage in any other business
activity if such business activity would impair Executive’s ability to carry out
his duties under this Agreement.
 
2.   Term. Contingent upon successful completion of a criminal background
investigation, reference check and pre-employment drug screen, this Agreement
shall be effective April 16, 2007 and end on April 15, 2008, and shall
thereafter renew for successive one-year terms, unless two months’ notice is
given by either party to the other party of non-renewal. However, this Agreement
may be terminated at any time by either party in accordance with Section 6
hereof.
 
3.  Compensation and Other Benefits.
 
3.1 Salary. The salary compensation to be paid by the Company to Executive and
which Executive agrees to accept from the Company for services performed and to
be performed by Executive hereunder shall be an annual gross amount, before
applicable withholding and other payroll deductions, of $275,000, payable in
equal bi-weekly installments of $10,576.92, subject to such changes as the Board
of Directors of the Company may, in its sole discretion, from time to time
determine.
 
3.2 Benefits. Executive shall be entitled to participate in such employee
benefit programs, plans and policies (including incentive bonus plans) as are
maintained by the Company and as may be established for the employees of the
Company from time to time on the same basis as other executive employees are
entitled thereto, except to the extent such plans are duplicative of benefits
otherwise provided to Executive under this Agreement (e.g. severance). It is
understood that the establishment, termination or change in any such Executive
employee benefit programs, plans or policies shall be at the option of the
Company in the exercise of its sole discretion, from time to time, and any such
termination or change in such program, plan or policy will not affect this
Agreement so long as Executive is treated on the same basis as other executive
employees participating in such program, plan or policy, as the case may be.
Upon termination of employment under this Agreement, without regard to the
manner in which the termination was brought about, Executive’s rights in such
employee benefit programs, plans or policies shall be governed solely by the
terms of the program, plan or policy itself and not this Agreement. Executive
shall be entitled to an annual paid vacation in accordance with the Company’s
personnel policy for his years of service completed as an employee of the
Company (and, to the extent applicable, the Company’s predecessors) except that
Executive shall be entitled to four weeks of paid vacation effective with his
employment date.
 
4.  Working Facilities. During the term of his employment under this Agreement,
Executive shall be furnished with a private office, stenographic services and
such other facilities and services as are commensurate with his position with
the Company and adequate for the performance of his duties under this Agreement.
 
5.  Expenses. During the term of his employment under this Agreement, Executive
is authorized to incur reasonable out-of-pocket expenses for the discharge of
his duties hereunder and the promotion of business of the Company, including
expenses for entertainment, travel and related items that are incurred in
accordance with the Company’s policies. The Company shall reimburse Executive
for all such expenses upon presentation by Executive from time to time of
itemized accounts of expenditures incurred in accordance with Company policies.
 
6.  Termination. The employment relationship between Executive and the Company
is “at-will”, which means that Executive’s employment under this Agreement may
be terminated with or without cause or reason by either the Company or Executive
at any time. Payment to Executive upon his termination is governed by the
following terms and conditions.
 

--------------------------------------------------------------------------------


6.1 Termination by Company for Cause. The following events or
 
circumstances are deemed “Cause” for Executive’s termination.
 
(i)  
Executive’s indictment of, or plea of nolo contendere to, a felony or other
crime involving moral turpitude;

 
(ii)  
Executive’s material breach of a contractual obligation to the Company or any of
its Affiliates (as defined below);

 
(iii)  
Executive’s failure to perform, or gross negligence in the performance of,
Executive material duties and responsibilities to the Company or any of its
Affiliates; or

 
(iv)  
Executive’s substantial, wrongful damage to property of the Company.

 
If the Executive is terminated for Cause, upon payment by the Company to
Executive of all salary earned but unpaid through the termination date, accrued
and unused vacation, and any accrued and unpaid bonus to the date of such
termination, the Company shall have no further liability to Executive for
compensation in accordance herewith, and Executive will not be entitled to
receive any other salary, the Termination Payments or Termination Benefits (as
such terms are defined below) except aforesaid vacation and any accrued bonus.
For purposes of this Agreement, “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.
 
6.2 Termination by Company Without Cause. In the event of the termination of
Executive’s employment under this Agreement by the Company without Cause the
Executive will be entitled to receive 26 bi-weekly payments equal to the average
of his bi-weekly base salary in effect within the two years preceding the
termination (including, for these purposes, average bi-weekly base salary of
Executive from the Company’s predecessors) (“Termination Payments”), less
legally required withholdings. In addition to the Termination Payments,
Executive will be entitled to elect the continuation of health benefits under
COBRA and the Company will pay the COBRA premiums for a maximum of 12-months,
beginning on the date that Executive’s health coverage ceases due to his
termination, accrued but unused vacation, and any accrued bonus (“Termination
Benefits”). If Executive obtains employment while he is entitled to receive the
Termination Payments and the Termination Benefits, the payment of the
Termination Benefits shall cease upon Executive becoming covered under the new
employer’s health coverage plan at no cost to Executive. The combination of the
Termination Payments and the Termination Benefits constitute the sole amount to
which Executive is entitled if termination is without Cause.
 
6.3 Termination by Executive Without Good Reason. Executive may terminate his
employment under this Agreement without Good Reason as defined in Paragraph 6.4
below upon the giving of 30 days written notice of termination. In the event of
such termination, in lieu of the 30 day notice period, the Company may elect to
pay Executive compensation for the notice period (or any remaining portion
thereof), plus unused accrued vacation and any accrued unpaid bonus, in which
event Executive’s services to the company will be terminated immediately. No
Termination Payments or Termination Benefits other than as set forth in Section
6.3 shall be payable upon Executive’s termination of this Agreement without Good
Reason.
 
6.4 Termination by Executive With Good Reason. Executive may terminate his
employment under this Agreement for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:
 
(i)  
Without Executive’s consent, the assignment to Executive of substantial duties
inconsistent with Executive’s then-current position, duties, responsibilities,
change in the reporting level and status with the Company, or any removal of
Executive from his titles and offices, except in connection with the termination
of Executive’s employment under this Agreement by Company or as a result of
Executive’s death or permanent disability (as defined in the Company’s or
Executive’s disability insurance policies);

 
(ii)  
The Company requiring Executive to relocate anywhere other than Austin, or
Dallas, Texas without Executive’s consent; or

 
(iii)  
A decrease in Executive’s salary from the salary in effect upon the date hereof
that is inconsistent with or not commensurate with Executive’s then current
position in the Company.

 
(iv)  
In the event of termination under this Section 6.4, the Company shall pay to
Executive the same Termination Payments and Termination Benefits to which
Executive would have been entitled had he been terminated by the Company without
Cause.

 

--------------------------------------------------------------------------------


 6.5 Death or Permanent Disability. Executive’s employment under this Agreement
shall terminate upon Executive’s death or permanent disability (as defined in
the Company’s or Executive’s disability insurance policies). Other than accrued
but unused vacation and any accrued but unpaid bonus, no Termination Payments or
Termination Benefits shall be payable upon Executive’s death or permanent
disability.
 
 6.6 Release Agreement. The payment of Termination Payments and Termination
Benefits pursuant to Section 6 are conditioned upon Executive signing an
effective release of claims in the form provided by the Company (the "Release
Agreement") within the time limits set forth by the Company.
 
 6.7 Notwithstanding anything to the contrary in this Agreement, (i) except to
the extent required by law, no payment will be due and payable under this
Section 6 until the later of the next regular Company payday following the
effective date of the Release Agreement or that date which is in accordance with
the requirements of clause (ii) hereof and (ii) in the event that at the time
that Executive’s employment with the Company terminates the Company is publicly
traded (as defined in Section 409A of the Internal Revenue Code), any amounts
payable under this Section 6 that would otherwise be considered deferred
compensation subject to the additional twenty percent (20%) tax imposed by
Section 409A if paid within six (6) months following the date of termination of
Company employment shall be paid at the later of the time otherwise provided in
Section 6 or the time that will prevent such amounts from being considered
deferred compensation.
 
7.  Confidentiality. The Company and its Affiliates possess confidential
information, proprietary information goodwill and trade secrets, which is
important to their business. During the course of Executive’s employment with
the Company, the Executive will receive and have access to confidential
information, proprietary information, goodwill and trade secrets belonging to
the Company and its Affiliates that Executive did not have or have access to
prior to Executive’s execution of this Agreement to enable Executive to perform
his duties and responsibilities hereunder. During and after the term of
employment under this Agreement, Executive agrees that he shall not, without the
express written consent of Company, directly or indirectly communicate or
divulge to, or use for his own benefit or for the benefit of any other person,
firm, association or corporation, any of Company’s or its Affiliates’ trade
secrets, confidential information, proprietary information or goodwill, which
trade secrets, confidential information, proprietary data and goodwill were
communicated to or otherwise learned or acquired by Executive during his
employment relationship with Company (“Confidential Information”), except that
Executive may disclose such matters to the extent that disclosure is required
(a) at Company’s direction or (b) by a court or other governmental agency of
competent jurisdiction. As long as such matters remain trade secrets,
confidential information, proprietary information or goodwill, Executive shall
not use such trade secrets, confidential information, proprietary information or
goodwill in any way or in any capacity other than as expressly consented to by
Company.
 


 
8.      Covenant not to Compete or Solicit. Ancillary to the Company’s
commitments as set forth herein, including but not limited to, the obligation to
provide Executive with the Company’s and its Affiliates’ confidential
information, proprietary information, trade secrets and goodwill and Executive’s
agreement not to improperly use or disclose the Company’s and its Affiliates’
proprietary information, trade secrets or goodwill, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to avoid the actual or threatened misappropriation of the Company’s and its
Affiliates’ confidential information, proprietary information, trade secrets or
goodwill, Executive agrees to the following covenants:
 
 8.1 Executive agrees to refrain during his employment under this Agreement and
for one year after the termination of his employment under this agreement for
any reason, without written permission of the Company, from becoming involved in
any way, within the boundaries of the United States, in the business of
manufacturing, designing, servicing or selling, the type of jewelry or fine
paper or other scholastic, licensed sports, insignia, recognition or affinity
products manufactured or sold (or then contemplated to be manufactured or sold)
by the Company, its divisions, subsidiaries and/or other affiliated entities,
including but not limited to, as an employee, consultant, independent
representative, partner representative, partner or proprietor. For the avoidance
of doubt, these restrictions shall apply, but shall not be limited to, Executive
becoming involved with Herff-Jones, Jostens, Visant, Intergold, Lifetouch and
Walsworth.
 
 8.2 Executive also agrees to refrain during his employment under this
Agreement, and in the event of the termination of his employment under this
Agreement for any reason, for one year thereafter, without written permission
from the Company, from diverting, taking, soliciting, licensed sports, jewelry
or fine paper products, insignia, recognition or affinity business of any
customer of the Company, its divisions, subsidiaries and/or affiliated entities,
or any potential customer of the Company, its divisions, subsidiaries and/or
affiliated entities whose identity became known to Executive through his
employment by the Company and to which the Company has made a written business
proposal or provided written pricing information before the termination of
Executive’s employment under this Agreement.
 
8.3 Executive agrees to refrain during his employment under this Agreement, and
in the event of the termination of his employment under this Agreement for any
reason for a period of one year thereafter, from inducing or attempting to
influence any employee or independent representative of the Company, its
divisions, subsidiaries, and/or affiliated entities to terminate his or his
employment or association with the Company or such other entity.
 

--------------------------------------------------------------------------------


           8.4 Executive further agrees that the covenants in Sections 8.1, 8.2
and 8.3 are made to protect the legitimate business interests of the Company,
including interests in the Company’s “Confidential Information,” as defined in
Section 7 of this Agreement, and not to restrict his mobility or to prevent him
from utilizing his skills. In signing this Agreement, Executive gives the
Company assurance that he has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on him under
Section 7 and 8. Executive agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. Executive further
agrees that, were he to breach any of the covenants contained in Sections 7 and
8, he damage to the Company and its Affiliates would be irreparable. Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by him of any of those covenants, without having
to post bond. Executive and the Company further agree that, in the event that
any provision of Sections 7 and 8 is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. It is also agreed that each of the Company's
Affiliates shall have the right to enforce all of Executive’s obligations to
that Affiliate under this Agreement, including without limitation pursuant to
Sections 7 and 8.
 
9.  Controlling Law and Performability. The execution, validity, interpretation
and performance of this Agreement will be governed by the laws of the state of
Texas.
 
10.  Reparability. If any provision of this Agreement is rendered or declared
illegal or unenforceable, all other provisions of this Agreement will remain in
full force and effect.
 
11.  Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified mail (return receipt
requested) addressed as follows:
 

 If to Executive:       Kris G. Radhakrishnan      95 West Lansdowne Circle    
 The Woodlands, TX 77382        If to the Company:     Commemorative Brands,
Inc.      7211 Circle S Road      Austin, Texas 78745      Attention: Don
Percenti, President & CEO

 
Any address or other change to the above shall be in writing to the other party
to become effective.
 
12.  Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its successors and assigns.
The rights and obligations of Executive under this Agreement are of a personal
nature and shall neither be transferred nor assigned in whole or in part by
Executive.
 
13.  Non-Waiver. No waiver of or failure to assert any claim, right, benefit or
remedy hereunder shall operate as a waiver of any other claim, right, benefit or
remedy of the company or Executive.
 
14.  Review and Consultation. Executive acknowledges that he has had a
reasonable time to review and consider this Agreement and has been given the
opportunity to consult with an attorney.
 
15. Entire Agreement and Amendments. This Agreement contains the entire
agreement of Executive and the Company relating to the matters contained in this
Agreement and supersedes all prior agreements and understandings, oral or
written, between Executive and the Company with respect to the subject matter in
this Agreement. This Agreement may be changed only by an agreement in writing by
Executive and the Company.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

  COMMEMORATIVE BRANDS, INC.          
Date
By:
/s/ DON PERCENTI       Don Percenti       President & CEO              
 EXECUTIVE               /s/ KRIS G. RADHAKRISHNAN        Kris G. Radhakrishnan
         